Title: From George Washington to Amelia Leigh Lloyd, 15 January 1783
From: Washington, George
To: Lloyd, Amelia Leigh


                        
                            Madam,
                            Newburgh 15th Jany 1783
                        
                        How it came to pass that the inclosed packet should have been so long on its passage, I am unable to inform
                            you—the time of my receiving it is endorsed on the back.
                        If the Letters contained in it should give you a satisfactory account of your friends, it will add to the
                            pleasure I feel in being the channel of your correspondence.
                        I offer the compliments of the season to yourself & Mr Lloyd & have the honor to wish you the
                            return of a great many happy New Years. With great respect, I am Madam your most Obt & mot hble servt
                        
                            G. Washington
                        
                        
                            Mr Lloyds Letter to Mr White went in the same day it came to my hands.
                        
                    